Per Curiam:

The judgment is vacated and the ease is remanded to the District Court for specific findings as to the circumstances attending appellee’s service in the Japanese Army and the reasonable inferences to be drawn therefrom.
Mr. Justice Black is of the opinion the judgment should be affirmed.
Mr. Justice Douglas, being of the view that the findings are adequate to show that the services of appellee to Japan were rendered under the compulsion of militáry and other sanctions, evidenced in some instances by physical beatings, dissents to vacation and remand.